Title: From George Washington to John Dalton, 4 May 1756
From: Washington, George
To: Dalton, John

 

To Captain John Dalton, of the Fairfax Volunteers. Sir,
[Winchester, 4 May 1756]

You are hereby ordered to join with the Volunteers and Militia under your command; the Detachment sent with Captain Woodward, to scour Back-Creek, &c. He is directed to proceed down the said creek, until he comes to Potomack River; and then to march to Conogochieg to get provisions. When you arrive there, you must consult with the Inhabitants the best place to post the Militia at, under command of Captain Russell; and proceed yourself to this place—Captain Swearingham can give you the best information concerning this matter. Given &c. at Winchester May 4th 1756.

G:W.

